Hill, C. J.
1. The defendants were tried jointly for a violation of a municipal ordinance. They were not represented by counsel, and the witnesses against them were not cross-examined, and one of the defendants was not served with a summons. Held, no error requiring the grant of another trial, where there was no request by either defendant for a separate trial, and no request to be allowed to cross-examine any of the witnesses, or refusal of such request, and where the defendant who was not served with a summons did not demand to be served with one before the trial. Venable v. Atlanta, ante, 190 (66 S. E. 489) ; Pearson v. Wimbish, 124 Ga. 708 (52 S. E. 751).
2. On the trial of one charged with violation of a city ordinance, the credibility of testimony is for determination exclusively by the municipal official trying the case; and his finding will not be interfered with, where there is any evidence to support it, especially where it is approved by the superior court on certiorari.
3. Punishment imposed for a violation of a city ordinance is not legally excessive, where it is within the limitations of the ordinance.
4. The evidence against the defendants was decidedly weak, but we can not hold that there was none; and its sufficiency was entirely for the recorder. Judgment affirmed.

Russell, J., dissents.